Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 27, 2016

                                    No. 04-15-00594-CR

                                    Bo Jett LITTLETON,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10770
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER

       Appellant’s attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967); however, the brief is not accompanied by:

          o a motion to withdraw;

          o an exhibit showing that counsel has notified appellant of the motion to withdraw
            and the accompanying Anders brief and provided appellant with a copy of each;

          o an exhibit showing that counsel has informed appellant of appellant’s right to file
            a pro se response and of appellant’s right to review the record preparatory to
            filing that response;

          o an exhibit showing that counsel has informed appellant of appellant’s pro se right
            to seek discretionary review should the court of appeals declare appellant’s appeal
            frivolous;

          o an exhibit showing that counsel has notified appellant that, should appellant wish
            to exercise the right to review the appellate record in preparing to file a response
            to the Anders brief, appellant should immediately file a motion for pro se access
            to the appellate record with this court and provided appellant with a form motion
            for this purpose and a mailing address for this court.
See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.).

It is therefore ORDERED that appellant’s attorney file the requisite motion and exhibits in this
court no later than 10 days from the date of this order.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court